Case 1:19-cv-03548-CM Document 19 Filed 05/26/20 Page 1 of 2
Case 1:19-cv-03548-CM Document 18 Filed 05/23/20 Page 1 of 2

ae Mey
ob ae, Me,
ote. *s,

spee[22

 

_— oe THE City OF New YORK MARIA ca
orpera fon OUunse. . (3 is
phone: (212) 356-2658
LAW DEPARTMENT fax (212) 356-3509
100 CHURCH STREE]

mdecasir@ law nvc gov

NEW YORK, N.Y. 10007 Aer n p Bl

i tihwt : j f i
mihiVs Ef

May 23,2020 $7 fee»

VIA ECF

Honorable Colleen McMahon
United States District Judge
United States District Court
Southern District of New York
40 Foley Square A> )
New York, New York 10007 IS ff, h ful -.

 

Re: Williams v. The City of New York, etal., 19-CV-3548 (CM)
Your Honor:

| am a Senior Counsel in the office of James E. Johnson, Corporation Counsel of
the City of New York, and the attorney assigned to represent the City of New York in the above-
referenced matter. The parties write respectfully to request a 60-day stay of this matter,
including the deadline for the parties to engage in mediation through the 1983 plan.

By way of background, plaintiff filed the Complaint in this action on April 22.
2019, alleging, inter alia, that he was subjected to an unlawful arrest and excessive force by
employees of the New York City Police Department on January 12. 2018. (ECF No. 1.) As of
its filing, this matter was designated as a 1983 plan case. Accordingly, on December 10, 2019
the City filed its answer to the complaint. Thereafter, the parties exchanged plan disclosures and
began the mediation process. The first mediation in this matter was scheduled to take place on
February 19, 2020. The parties, along with the mediator in this matter, adjourned the first to
allow for additional discovery productions. A second mediation, which was scheduled to take
place on March 20, 2020. could not go forward because of the current health situation. However.
since the first mediation the parties have had several mediation calls with the assigned mediator.
Those mediation calls have not resolved this matter but the parties believe that additional time
will allow for a more meaningful mediation in this matter. This additional time will allow for
the parties to continue their attempts to gather the underlying medical records from various
Case 1:19-cv-03548-CM Document 19 Filed 05/26/20 Page 2 of 2
Case 1:19-cv-03548-CM Document18 Filed 05/23/20 Page 2 of 2

hospitals. Those medical records will hopefully shed light on plaintiff's injuries and will allow
both sides to make well reasoned settlement positions.

In light of the above considerations, the parties respectfully request that this
matter be stayed for 60-days. After the 60-days have passed, the parties hope to conduct an in
person mediation.

The undersigned thanks the Court for its attention to this matter.
Respectfully submitted,

Maria Fernanda DeCastro /s/
Senior Counsel
Special Federal Litigation Division

BY ECF

David Gray

Brill Legal Group

64 Hilton Avenue
Hempstead, NY 11550

 
